Title: Thomas Jefferson to Charles Clay, 1 May 1813
From: Jefferson, Thomas
To: Clay, Charles


          Dear Sir Monticello Poplar Forest  Ap May. 1. 13.
          I think that on my recommending Tacitus to master Cyrus, you said you did not possess him, and perhaps that you had never seen him.
			 on my return home I wrote to Philadelphia for a copy, which I now send for master Cyrus’s acceptance & perusal.
			 the solidity of his matter, his brevity, & his fondness
			 for
			 point & antithesis make him difficult. I would advise the use of a translation, that to be read after the original in order to ensure a full understanding of it.
			 Murphy’s is preferred by those who cannot read the original, and who do not therefore know the spirit of the author. but those who do find much more of that spirit in
			 Gordon’s. his selection of Tacitus & Sallust for translation seems to have  been dictated by the similar causticity of his own genius.
          From the points of Tacitus I will make an humble transition to those of your asparagus bed, some of which will
			 be acceptable, and the more so if you should come to partake of them. I salute you in all friendship & respect.
          Th:
            Jefferson
        